Citation Nr: 1220211	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-23 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective earlier than May 11, 2008, for the grant of service connection for depressive disorder.  

2.  Entitlement to an effective earlier than May 11, 2008, for the grant of service connection for residuals for traumatic brain injury, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective earlier than May 11, 2008, for the grant of service connection for a residual scar as a residual of a forehead laceration.  

4.  Entitlement to an effective earlier than May 11, 2008, for the grant of service connection for


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In statements in support of the claim dated in May 2012, which the Veteran's representative submitted to the Board that same month, it was indicated the Veteran wants a videoconference hearing at the RO before a Veterans Law Judge of the Board.  The Veteran has a right to a hearing, but one has not yet been scheduled.  Consequently, this requested videoconference hearing must be scheduled before deciding this appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2011). 

Accordingly, this claim is again REMANDED for the following additional development and consideration:

Schedule the Veteran for a Board hearing before a Veterans law Judge at the RO by videoconference hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once she has been afforded this requested hearing, or in the event that she withdraws her hearing request or fails to appear, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


